Citation Nr: 1610873	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-23 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for scar, status post left clavicle repair.


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to November 2000 and from May 2003 to January 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the Atlanta, Georgia RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for numbness of the left arm was raised in the Veteran's August 2012 Notice of Disagreement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's single scar status post left clavicle repair is stable and not painful and does not result in any functional limitation of the left shoulder.

2.  The range of motion of the left shoulder has been shown to be within normal limits at all times during the appeal period with occasional pain on the shoulder.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for scar status post left clavicle repair are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 Diagnostic Codes 5200-5203, 7804, 7805, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record contains a signed form by the Veteran dated in October 2010 which describes the evidence that must be shown and of the respective duties of VA and the claimant in obtaining evidence.  This form also provided the Veteran with appropriate notice with of the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Post-service VA treatment records have been obtained.  The Veteran has been provided a VA examination dated in May 2011.  The Board finds that the VA examination report described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Therefore, remand for additional VA examination is not necessary and there is no bar to proceeding with a final decision in this case.

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  Therefore, the Board finds substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran seeks a compensable evaluation for his scar status post left clavicle repair.  He is currently rated as noncompensable under Diagnostic Code 5201-7804.
A hyphenated Diagnostic Code is used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  While he is only service connected for a scar, he is rated both under limitation of motion and the scar.  Accordingly, the Board will discuss whether a compensable evaluation is warranted for either limitation of motion or the scar.  

In general, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2014).  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes. 38 C.F.R. § 4.69 (2014).  Normal range of shoulder flexion and abduction is from 0 to 180 degrees, and internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5201 provides a 20 percent rating for arm motion limited at the shoulder level, major, a 30 rating for arm motion limited midway between the side and shoulder level, major; and a 40 percent rating for arm motion limited to 25 degrees from the side, major.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Diagnostic Code 5203 provides that a malunion of the clavicle or scapula may be assigned a 10 percent rating.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating.  Clavicular or scapular impairment, with dislocation, warrants a 20 percent rating where either the major or minor arm is involved.  Diagnostic Code 5203 also allows a disability to be rated based on impairment of function of the contiguous joint.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating. Five or more scars that are unstable or painful warrant a 30 percent rating.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  Id.  Note 1 to the criteria defines an unstable scar as one with frequent loss of covering of skin over the scar.  Note 2 further provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.

The Veteran was afforded a VA examination in May 2011.  At the time, the Veteran reported pain twice a week lasting for a day.  The pain is localized and at a level of 4 out of 10.  He endorsed additional symptoms of swelling and uncomfortable feeling, but denied any weakness, redness, fever, stiffness, giving way, debility, locking, abnormal motion, heat and drainage.  Physical examination showed he had a linear scar on the left clavicle measuring 6 cm. by 1 cm.  It was not painful; there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, skin breakdown, or limitation of motion.  Range of motion of the left shoulder was within normal limits with flexion and abduction to 180 degrees, and external and internal rotation to 90 degrees without any pain, fatigue, weakness, lack of endurance or incoordination.  Repetitive motion did not result in additional limitation of function or motion.  There was some guarding with repetitive movement.  There was no subluxation, malalignment or ankylosis noted.  

As shown above, the medical evidence demonstrates that the Veteran has a single linear surgical scar on his body secondary to the left clavicle repair, which is neither painful nor unstable.  Because there is no evidence of a painful or unstable scar a compensable evaluation under DC 7804 is not warranted.

In addition, the evidence of record does not indicate the scar is productive of limitation of function of the left shoulder.  The May 2011 VA examination findings show that Veteran's surgical scars do not result in any functional limitations, including any range of motion loss or adverse effects upon daily living or occupational duties.  Indeed, the Veteran has maintained normal range of motion both on flexion and abduction to 180 degrees and on external and internal rotation, to 90 degrees.  Moreover, X-rays studies of the clavicle were interpreted as being within normal limits.  Neither the lay nor the medical evidence reflects that right shoulder motion is limited to shoulder level as required for the minimum compensable evaluation under Diagnostic Code 5201.  While the Veteran has reported pain on the shoulder, neither his statements nor the medical findings reflect that the range of motion was functionally limited to shoulder level, i.e. 90 degrees.  The Board finds that the Veteran's own reports of symptomatology to be credible.  However, as noted, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a higher evaluation.  Therefore, a compensable evaluation under Diagnostic Code 5201 is not warranted.

The Board has considered whether higher disability evaluations may be assigned under any other potentially applicable provision of the rating schedule.  However, in the absence of any lay or medical evidence for arthritis, ankylosis, impairment of the humerus, or impairment of the clavicle-dislocation, nonunion, or malunion, the Board finds that there is no basis to assign higher evaluations under Diagnostic Codes 5200, 5202, and 5203. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5200, 5202, and 5203.

Based on the foregoing, there is no basis to support a compensable evaluation for a scar status post left clavicle repair under Diagnostic Codes 5200-5203, 7804 or Diagnostic Code 7805.  In addition, the Board considered whether a higher rating is warranted under any other provision of the rating schedule; however, the evidence does not demonstrate that the scar is either nonlinear or that it affects the head, face, or neck.  38 C.F.R. §§ 4.118, Diagnostic Codes 5200-5203, 7800-02.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected scar. Comparing his disability level to the applicable criteria, the Board finds that the degree of the disability at issue is encompassed by the rating schedule.  This disability does not present an exceptional disability picture, such that application of the rating schedule, which is designed to account for average industrial impairment and is the bedrock of evaluating disabilities in the VA benefits system, is not appropriate.  For these reasons, referral for extraschedular consideration is not warranted.

Lastly, the Board also notes that this case does not raise a claim for a total disability rating due to individual unemployability (TDIU).  At no point during the period under appeal has the Veteran asserted that he is unable to obtain or maintain substantially gainful employment because of his noncompensable scarf.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Veteran has not asserted that he is no longer able to work because of the severity of his disability.  As such, a claim for TDIU has not been raised by the record.


ORDER

Entitlement to an initial compensable evaluation for scar, status post left clavicle repair, is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


